Exhibit 10.36
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
October 29, 2009 (“Effective Date”) by and between Verint Systems Inc. (the
“Company”) and Elan Moriah (“Executive”).
WHEREAS, the Executive currently holds the position indicated on Schedule I
hereto with the Company (the “Position”) and desires to continue in such
Position, pursuant to the terms and conditions set forth in this Agreement;
WHEREAS, the Company desires to continue to employ the Executive in the
Position; and
WHEREAS, both parties wish to set forth their understanding and agreement
regarding the employment of the Executive by the Company;
NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1. Term of Employment. Subject to the provisions of Section 9 hereof and Annex A
of this Agreement, Executive shall be employed by the Company for a period
commencing on the Effective Date and ending on January 31, 2011 (the “Employment
Term”) on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with February 1, 2011, and on each
anniversary thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 90 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.
2. Position.
a. During the Employment Term, Executive shall serve in the capacity of the
Position. In such Position, Executive shall perform duties of the type
customarily performed by persons serving in such Position at corporations of the
size, type and nature of the Company. Executive shall report to the President &
Chief Executive Officer of the Company (“Supervisor”).
b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of
Executive’s Supervisor; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Sections 10 or 11 hereof.
3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate indicated on Schedule I hereto, payable in
regular installments in accordance with the Company’s payroll practices for
senior executive officers. Executive shall be entitled to such increases in
Executive’s base salary, if any, as may be determined from time to time in the
sole discretion of Executive’s Supervisor and/or the Committee, as applicable.
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”

 

 



--------------------------------------------------------------------------------



 



4. Annual Bonus. With respect to the fiscal year beginning with February 1, 2009
and each full fiscal year during the Employment Term, Executive shall be
eligible to earn an annual bonus award the target for which is set forth on
Schedule I hereto (the “Target”) based upon the achievement of performance goals
established by Executive’s Supervisor (or the Committee, if applicable).
Executive shall be entitled to such increases in the Target, if any, as may be
determined from time to time in the sole discretion of Executive’s Supervisor
(or the Committee, if applicable). Executive’s annual bonus award, as in effect
from time to time, is hereinafter referred to as the “Annual Bonus.” The Annual
Bonus will be paid in accordance with the Company’s normal payroll practices for
senior executive bonuses, but no later than the later of the 15th calendar day
of the third month following the end of Executive’s first taxable year in which
the right to payment is no longer subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A) or the 15th calendar day of the third month
following the end of the Company’s first taxable year in which the right to
payment is no longer subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A). The determination as to whether the performance goals
have been achieved and whether and to what extent any bonus is to be paid with
respect to such achievement shall be made in the sole discretion of the
Supervisor (or the Committee, if applicable) and shall be consistent with and
subject to the requirements set forth in Section 162(m) of the Code with respect
to individuals who are “covered employees” within the meaning of Section 162(m)
of the Code. For the avoidance of doubt, unless otherwise provided in this
Agreement, Executive’s Annual Bonus shall remain subject to a “substantial risk
of forfeiture” until the date when the Supervisor or the Committee (as
applicable) makes a determination as to the satisfaction of the relevant
performance goal or goals relating to such bonus and the extent of the payment
thereof.
5. Change in Control. Upon a Change in Control (as defined herein or in the
applicable stock incentive compensation plan), if outstanding equity awards held
by all senior executives of the Company are not assumed in connection with such
Change in Control, all Executive’s outstanding equity awards shall vest and
become non-forfeitable, with any outstanding stock options immediately vesting
and becoming exercisable, the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by
Executive shall lapse, and any other vesting requirements or conditions with
respect to the foregoing or other equity-based awards (including any “phantom”
awards) held by Executive shall lapse and be disregarded. For purposes of this
Section 5, an equity award shall be considered assumed if, and only if, each of
the following conditions are met: (i) stock options and stock appreciation
rights are converted into a replacement award in a manner that complies with
Section 409A and preserves the intrinsic value of the equity award on the date
of the Change in Control; (ii) restricted stock units and restricted stock
awards are converted into a replacement award covering a number of shares of
common stock of the entity effecting the Change in Control (or a successor or
parent corporation), as determined on a basis no less favorable to the holder of
such award than the treatment applied to shareholders generally; provided that
to the extent that any portion of the consideration received by holders of the
Company common stock in the Change in Control transaction is not in the form of
the common stock of such entity (or a successor or parent corporation), the
number of shares covered by the replacement award shall be based on the average
of the high and low selling prices of the common stock of such entity (or a
successor or parent corporation) that is the subject of the replacement award on
the established stock exchange on the trading day immediately preceding the date
of the Change in Control; (iii) the replacement award contains provisions for
scheduled vesting, attainability of performance targets (if applicable) and
treatment on termination of employment (including the definition of Cause and
Good Reason as set forth in the controlling document) that are no less favorable
to the holder than the underlying award being replaced (including taking into
account any provisions of any employment agreement), and all other terms of the
replacement award (other than the security and number of shares represented by
the replacement award) are no less favorable to the holder than the underlying
award; and (iv) the security represented by the replacement award is of a class
that is publicly held and traded on an established stock exchange. In the event
Executive’s awards are assumed in connection with a Change in Control in
accordance with this Section 5, his underlying award(s), and any replacement
award(s), shall be treated no less favorably than the standards set forth in
clauses (i) through (iv) of the preceding sentence.

 

2



--------------------------------------------------------------------------------



 



6. Employee Benefits. During the Employment Term, Executive shall receive
employee benefits and be eligible to participate in all employee benefit plans
in a manner commensurate with other senior executive officers of the Company.
7. Business Expenses; Perquisites; Vacation.
a. Expenses. During the Employment Term, reasonable business expenses incurred
by Executive in the performance of Executive’s duties hereunder shall be
reimbursed by the Company in accordance with Company policies and subject to the
Reimbursement Rules (as described in Section 13(h)(v) hereof).
b. Perquisites. During the Employment Term, the Company shall provide Executive
with the perquisites indicated on Schedule I hereto, if any.
c. Vacation. Executive shall be entitled to the number of weeks of paid vacation
per calendar year provided for under the Company’s regular vacation policy based
on Executive’s tenure with the Company.
8. Clawback. Notwithstanding anything to the contrary, if the Company’s
financial statements for FY 2007 and thereafter are restated due to material
noncompliance, as a result of misconduct by Executive, with any financial
reporting requirement under the U.S. securities laws applicable to such fiscal
year, Executive shall, at the request of the Committee, return or forfeit, as
applicable, all or a portion (but no more than 100%) of any bonus or any
incentive award (including equity awards) made to Executive during the
Employment Term as incentive for the specific fiscal year or years (in the case
of equity awards granted during the Employment Term, the portion of the award
vested during such fiscal year or years) required to be restated for FY 2007 and
thereafter. For example, if Executive is granted an award in FY 2009 (and during
the Employment Term) that vests in installments based on performance in FY 2010
and 2011, and the Company’s financial statements for FY 2010 are required, as a
result of misconduct by Executive, to be restated due to material noncompliance
with any financial reporting requirements as set forth above, the portion of the
award which vests in FY 2010 based on achievement of the performance targets for
FY 2010 shall be subject to clawback in accordance with this Section 8, but the
portion of the award which vests in FY 2011 shall not be subject to forfeiture
or clawback. Or, if based on the same facts as set forth in the preceding
sentence, Executive is paid a bonus in FY 2011 for performance in FY 2010, such
bonus shall be subject to clawback in accordance with this Section 8, but not
any bonus paid for any other fiscal year. The amount to be recovered from
Executive shall be the amount by which the bonus or incentive compensation award
exceeded the amount that would have been payable to Executive had the financial
statements been initially filed as restated (including, but not limited to, the
entire award), as reasonably determined by the Committee. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from Executive, (ii) by reducing (subject to applicable law, including
Section 409A, and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to Executive under any
compensatory plan, program or arrangement maintained by the Company, (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company’s compensation
practices, or (iv) by any combination of the foregoing.

 

3



--------------------------------------------------------------------------------



 



9. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 9 and Annex A shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates.
a. Termination by the Company for Cause or by Executive’s Resignation Without
Good Reason.
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 9(b)(ii)
hereof).
(ii) For purposes of this Agreement, “Cause” shall mean: (A) conviction of, or
plea of guilty or nolo contendere to, a felony or indictment for a crime
involving dishonesty, fraud or moral turpitude; (B) willful and intentional
breach by Executive of Executive’s obligations to the Company or of the
Agreement which is materially harmful to the Company; (C) willful misconduct, or
any dishonest or fraudulent act or omission which is materially harmful to the
Company; (D) a violation of any securities or financial reporting laws, rules or
regulations or any policy of the Company relating to the foregoing;
(E) violation of the Company’s policies on harassment, discrimination or
substance abuse; or (F) Executive’s gross negligence, gross neglect of duties or
gross insubordination; provided that Executive does not cure such misconduct
described in (B), (C) or (F), or such misconduct is not susceptible to cure,
within 15 days following his receipt from the Company of written notice of the
same. No termination for Cause shall qualify as a termination for Cause under
this Agreement unless made by a majority of the Board, at a meeting of the
Board, held for such purpose, where Executive and his counsel had an
opportunity, on at least 15 days notice, to be heard before the Board.

 

4



--------------------------------------------------------------------------------



 



(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:
(A) the Base Salary through the date of termination;
(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4 hereof;
(C) to the extent permitted by the Company’s vacation policy or to the extent
required by applicable law, payment for accrued but unused vacation;
(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company; and
(E) any amounts owed to Executive under Section 13(c) hereof (the amounts
described in clauses (A) through (E) hereof being referred to as the “Accrued
Rights”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 9(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
b. Termination by the Company Without Cause or Resignation by Executive for Good
Reason (Whether or Not in Connection With a Change in Control).
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.
(ii) For purposes of this Agreement, “Good Reason” means (A) a significant
reduction in Executive’s duties, position or reporting status; (B) the
assignment to Executive of duties inconsistent with Executive’s status as
Position or an adverse alteration in the nature of Executive’s duties and/or
responsibilities, reporting obligations, titles or authority; provided, however,
Good Reason shall not exist where such an assignment or alteration is due solely
to the Company ceasing to be an issuer of registered securities; (C) a material
reduction by the Company in Executive’s Base Salary or Target bonus; (D) the
Company’s provision of a non-extension notice under Section 1 hereof; or (E) the
relocation of Executive’s own office location by more than 50 miles; provided
that the events described in this Section 9(b)(ii) shall, except with respect to
the foregoing clause (D), constitute Good Reason only if the Company fails to
cure such event within 30 days after receipt from Executive of written notice of
the event which constitutes Good Reason; provided, further, that “Good Reason”
shall cease to exist for an event on the 90th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

 

5



--------------------------------------------------------------------------------



 



(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:
(A) the Accrued Rights; and
(B) subject to Executive’s continued compliance with the provisions of Sections
10 and 11 hereof:
(1) a lump sum cash payment of the Base Salary, as in effect on the date of
termination of Executive’s employment or, if higher, as of the date immediately
prior to the first event or circumstance constituting Good Reason in connection
with such departure, equal to the number of months set forth on Schedule I
hereto after the date of such termination, payable on the 60th calendar day
following the termination of Executive’s employment;
(2) a lump sum cash payment of a pro rata portion of the Annual Bonus, if any,
that Executive would have been entitled to receive pursuant to Section 4 hereof
in such year following the conclusion of the performance period, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment and Executive’s and the Company’s actual
performance for the applicable performance period, payable at the same time
bonuses are paid to other senior executives of the Company for such fiscal year,
but no later than the later of the 15th calendar day of the third month
following the end of Executive’s first taxable year in which the right to
payment is no longer subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A) or the 15th calendar day of the third month following
the end of the Company’s first taxable year in which the right to payment is no
longer subject to a “substantial risk of forfeiture” (the “Pro Rata Bonus”);
(3) a lump sum cash payment equal to the percentage set forth on Schedule I
hereto of the average Annual Bonus actually paid or payable with respect to the
three most recently completed years (or, if three years have not been completed,
such fewer number of completed years, or, if no year has been completed, the
Target), payable on the 60th calendar day following termination of Executive’s
employment; and
(4) for the number of months set forth on Schedule I hereto, following the date
of termination of employment, the Company will reimburse the Executive for the
cost (on a grossed-up basis) of maintaining health benefits under a group health
plan of the Company or a Subsidiary of the Company; provided that (i) the
Executive timely elects the continuation of group health plan benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), (ii) the
Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage, and (iii) such reimbursement shall comply with the Reimbursement
Rules (as described in Section 13(h)(v) hereof). The parties acknowledge that
this coverage will count towards the Company’s and such group health plan’s
obligation to provide Executive with the right to continuation coverage pursuant
to COBRA and that Executive will be able to continue such coverage at his or her
own expense for the balance of the period provided under COBRA. For the
avoidance of doubt, the foregoing will not cover any short-term or long-term
disability insurance benefits.

 

6



--------------------------------------------------------------------------------



 



Following Executive’s termination of employment under this Section 9(b) by the
Company without Cause (other than by reason of Executive’s death or Disability)
or by Executive’s resignation for Good Reason, in each case, which does not
qualify as a Change in Control Termination, except as set forth in this
Section 9(b)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement unless Executive’s termination is also a
Change in Control Termination. In this event, Executive shall be entitled to the
additional payments, benefits or entitlements under Annex A.
c. Termination Upon Death.
(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death.
(ii) Upon termination of Executive’s employment hereunder upon Executive’s
death, Executive’s estate shall be entitled to receive:
(A) the Accrued Rights;
(B) a lump sum cash payment of the Pro Rata Bonus, if any, payable as provided
in Section 9(b)(iii)(B)(2) hereof; and
(C) for the number of months set forth on Schedule I hereto, following the date
of termination of employment, the Company will reimburse the Executive’s spouse
and eligible dependents for the cost (on a grossed-up basis) of maintaining
health benefits for Executive’s spouse and eligible dependents under a group
health plan of the Company or a Subsidiary of the Company; provided that
(i) Executive’s spouse and/or legal guardian for Executive’s eligible dependents
timely elects the continuation of group health plan benefits under COBRA,
(ii) Executive’s spouse and/or legal guardian for Executive’s eligible
dependents makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage, and (iii) such reimbursement shall comply with the Reimbursement
Rules (as described in Section 13(h)(v) hereof). The parties acknowledge that
this coverage will count towards the Company’s and such group health plan’s
obligation to provide Executive’s spouse and eligible dependents with the right
to continuation coverage pursuant to COBRA and that Executive’s spouse and/or
eligible dependents will be able to continue such coverage at their own expense
for the balance of the period provided under COBRA. For the avoidance of doubt,
the foregoing will not cover any short-term or long-term disability insurance
benefits.
Following Executive’s termination of employment due to death, except as set
forth in this Section 9(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
d. Termination Upon Disability.
(i) The Employment Term and Executive’s employment hereunder shall be terminated
by the Company if Executive becomes disabled within the meaning of the Company’s
applicable long-term disability plan then in effect (“Disability”).

 

7



--------------------------------------------------------------------------------



 



(ii) Upon termination of Executive’s employment hereunder for Disability,
Executive or Executive’s estate (as the case may be) shall be entitled to
receive:
(A) the Accrued Rights;
(B) a lump sum cash payment of the Pro Rata Bonus, if any, payable as provided
in Section 9(b)(iii)(B)(2) hereof;
(C) a lump sum cash payment equal to the greater of (i) six months or (ii) the
number of full and partial months from the date of termination of employment and
until the date on which the Executive would be eligible to receive benefits
under the Company’s long-term disability plan applicable to the Executive (but
in no event more than 12 months) (such greater period, the “Overlap Period”) of
the Base Salary, as in effect on the date of termination of Executive’s
employment, payable on the 60th calendar day following termination of
Executive’s employment; and
(D) for a period equal to the Overlap Period following the date of termination
of employment, the Company will reimburse the Executive for the cost (on a
grossed-up basis) of maintaining health benefits under a group health plan of
the Company or a Subsidiary of the Company; provided that (i) the Executive
timely elects the continuation of group health plan benefits under COBRA,
(ii) the Executive makes a payment to the Company in an amount equal to the
monthly premium payments (both the employee and employer portion) required to
maintain such coverage, and (iii) such reimbursement shall comply with the
Reimbursement Rules (as described in Section 13(h)(v) hereof). The parties
acknowledge that this coverage will count towards the Company’s and such group
health plan’s obligation to provide Executive with the right to continuation
coverage pursuant to COBRA and that Executive will be able to continue such
coverage at his or her own expense for the balance of the period provided under
COBRA. For the avoidance of doubt, the foregoing will not cover any short-term
or long-term disability insurance benefits.
Following Executive’s termination of employment due to Disability, except as set
forth in this Section 9(d)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
e. Termination by the Company Without Cause or Resignation by Executive for Good
Reason Which Qualifies as a Change in Control Termination (as defined in Annex
A). If the Employment Term and Executive’s employment hereunder is terminated by
the Company without Cause or by Executive’s resignation for Good Reason, in
either case, in a manner that qualifies as a Change in Control Termination
within the meaning of Annex A, Executive shall be entitled to the payments,
benefits and entitlements under Section 9(b)(iii) hereof as well as the
additional payments, benefits and entitlements under Annex A.
f. Expiration of Employment Term. In the event that the Company elects not to
extend the Employment Term pursuant to Section 1 hereof, such event will
constitute Good Reason. In the event Executive does not terminate Executive’s
employment for Good Reason (as provided above), the Employment Term will expire
on the Extension Date that immediately follows the date of the notice of
non-extension. In the event Executive elects not to extend the Employment Term
pursuant to Section 1 hereof, the Employment Term will expire on the Extension
Date that immediately follows the date of the notice of non-extension. For the
avoidance of doubt, Executive’s election not to renew shall not be deemed to
waive any right of Executive under this Agreement prior to the expiration of
this Agreement, including Executive’s right to terminate employment for Good
Reason upon the occurrence, following the notice of non-extension, of a
subsequent event that otherwise would constitute Good Reason under this
Agreement. Upon the expiration of the Employment Term and in the event Executive
continues employment with the Company, Executive will execute the Company’s
then-standard form of employment letter agreement.

 

8



--------------------------------------------------------------------------------



 



g. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination (as defined below) to the other party hereto in
accordance with Section 13(j) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. For purposes of
termination of employment in the case of Disability, date of termination shall
be 30 days from receipt by Executive of the Notice of Termination and Executive
has not returned to work.
h. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, if applicable, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the board of directors (and any committees thereof) of any of the
Company’s affiliates.
i. No Mitigation; No Offset. In the event of any termination of Executive’s
employment under this Section 9, Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due to Executive
under this Agreement on account of any compensation attributable to any
subsequent employment that he may obtain.
j. Return of Company Property. Immediately following the date of any termination
of Executive’s employment, Executive or his personal representative shall
immediately return all Company property in his possession, including but not
limited to all computer equipment (hardware and software), telephones, facsimile
machines, palm pilots and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company, its customers and clients or its prospective
customers and clients.
k. Waiver and Release. As a condition precedent to receiving the compensation
and benefits provided under Sections 9(b), 9(d) and 9(e) hereof, Executive shall
execute the waiver and release attached to this Agreement as Exhibit A (the
“Release”). If the Release has not been executed and delivered to the Company
within 60 calendar days following termination of Executive’s employment, the
Company will cease to have any obligations to make any payments or provide any
benefits under Sections 9(b), 9(d) or 9(e) hereof, other than Executive’s right
to continued benefits under COBRA at Executive’s own cost.

 

9



--------------------------------------------------------------------------------



 



10. Non-Competition; Non-Solicitation.
a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
(i) During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly, solicit or assist in soliciting in
competition with the Company or its affiliates, the business of any client or
prospective client:
(A) with whom Executive had personal contact or dealings on behalf of the
Company or its affiliates during Executive’s employment;
(B) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company or its affiliates during Executive’s
employment; or
(C) for whom Executive had direct or indirect responsibility during Executive’s
employment.
(ii)
(A) During the Restricted Period, Executive will not himself or herself perform,
or provide management of, supervision of, or advice on any other Person’s
performance of, Competitive Responsibilities. The term “Competitive
Responsibilities” means duties and responsibilities that (x) are the same as or
substantially similar to the duties and responsibilities Executive performed on
behalf of the Company or its Subsidiaries within the two-year period prior to
Executive’s termination date and (y) involve the development, marketing,
distribution, sale, or support of products or services that are competitive with
the products or services offered by the Company and its Subsidiaries as of
Executive’s termination date.
(B) In addition to the restrictions in the preceding subsection, during the
Restricted Period, Executive will not engage in any activity, whether as an
officer, director, employee, consultant, partner, principal, member,
shareholder, owner, or agent on behalf of any Named Competitor. The term “Named
Competitor” means the companies listed on Exhibit B hereto, including any
Subsidiaries, divisions, or controlled affiliates thereof.
(iii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (A) is not a controlling person of, or a member of a group
which controls, such person and (B) does not, directly or indirectly, own 2% or
more of any class of securities of such Person.

 

10



--------------------------------------------------------------------------------



 



(iv) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
(A) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates;
(B) solicit from or encourage any consultant then under contract with the
Company or its affiliates to cease to work with the Company or its affiliates;
or,
(C) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.
b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in Sections 10 and 11 hereof to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
11. Confidentiality.
(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (A) retain or use for the benefit, purposes or
account of Executive or any other Person; or (B) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its affiliates (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information – including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals – concerning the past, current or future business, activities and
operations of the Company, its Subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the Company.
(ii) “Confidential Information” shall not include any information that is (A)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

11



--------------------------------------------------------------------------------



 



(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (A) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or affiliates; (B) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and Subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (C) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
(iv) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information relating to a former employer or other third party without the prior
written permission of such third party. Executive hereby indemnifies, holds
harmless and agrees to defend the Company and its officers, directors, partners,
employees, affiliates, agents and representatives from any breach of the
foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times during the
Employment Term bound by their most current version.
12. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 10 or Section 11 hereof would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

12



--------------------------------------------------------------------------------



 



13. Miscellaneous.
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof. Subject to Section 13(b) hereof, the parties agree
that the state and federal courts located in the State of New York shall have
jurisdiction in any action, suit or proceeding based on or arising out of this
Agreement and the parties hereby: (a) submit to the personal jurisdiction of
such courts; (b) consent to service of process in connection with any action,
suit or proceeding; (c) agree that venue is proper and convenient in such forum;
and (d) waive any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction, subject matter
jurisdiction, venue, or service of process.
b. Arbitration; Legal Fees. Any disputes arising under or in connection with
this Agreement shall be resolved by binding arbitration, to be held in New York
City in accordance with the rules and procedures of the American Arbitration
Association. Executive and the Company shall mutually select the arbitrator. If
Executive and the Company cannot agree on the selection of an arbitrator, each
party shall select an arbitrator and the two arbitrators shall select a third
arbitrator who shall resolve the dispute. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. All
arbitration costs and all other costs, including but not limited to reasonable
attorneys’ fees incurred by each party, shall be borne by the Company; provided,
however, that if the arbitrator finds that Executive’s claims are frivolous or
without merit, then the arbitration costs shall be shared equally by both
parties and all other costs shall be borne by the party incurring such cost.
c. Indemnification.
(i) The Company agrees that if Executive is made a party to, is threatened to be
made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive is or was a director,
officer, employee, consultant or agent of the Company or any of its affiliates,
or is or was serving at the request of, or on behalf of, the Company as a
director, officer, member, employee, consultant or agent of another corporation,
limited liability corporation, partnership, joint venture, trust or other
entity, including service with respect to employee benefit plans, whether or not
the basis of such Proceeding is Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee, consultant or
agent of the Company or other entity, the Company and its successors and/or
assigns will indemnify, hold harmless and defend Executive to the fullest extent
permitted or authorized by the Company’s certificate of incorporation or by-laws
or, if greater, by applicable law, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ fees
reasonably incurred, judgments, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing his rights to indemnification or contribution, advancement
of expenses or coverage under directors’ and officers’ liability insurance
policies) incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even though he has ceased to be a
director, officer, member, employee, consultant or agent of the Company or other
entity and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall reimburse Executive for all reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees;
provided that Executive provides notice to the Company prior to retaining
counsel in connection with any Proceeding) incurred by him in connection with
any Proceeding promptly after receipt by the Company of a written request for
such reimbursement and appropriate documentation associated with these expenses.
Such request shall include an undertaking by Executive to repay the amount of
such advance if it shall ultimately be determined by a final, non-appealable
decision of a court of competent jurisdiction that he is not entitled to be
indemnified against such costs and expenses. The Company also agrees to have any
successor to all or substantially all of its business or assets to expressly
agree to assume the Company’s obligations under this Section 13(c).

 

13



--------------------------------------------------------------------------------



 



(ii) Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any Proceeding concerning payment of amounts claimed by Executive under
Section 13(c)(i) hereof that indemnification of Executive is proper because he
has met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or stockholders) that Executive
has not met such applicable standard of conduct, shall create a presumption or
inference that Executive has not met the applicable standard of conduct.
(iii) The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering Executive at a level, and on terms and
conditions, no less favorable to him than the coverage the Company provides
other similarly-situated executives or directors until such time as suits
against Executive are no longer permitted by law. In all events, Executive shall
be covered, in respect of Executive’s activities as an officer, director or
employee of the Company or any of its affiliates, by the Company’s (or any of
its affiliates’) directors and officers liability insurance policy with a top
rated insurer with the usual coverage (with respect to scope and period) and
deductibles in a total policy amount not to be less than $10,000,000 or other
comparable policies, if any, obtained by the Company’s (or any of its
affiliates’) successors, to the fullest extent permitted by such policies.
(iv) Nothing in this Section 13(c) shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses or coverage under any
directors’ and officers’ liability insurance policies Executive would otherwise
have under the Company’s or any affiliate’s certificate of incorporation or
by-laws or under applicable law.
d. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. Any previous agreement or understanding between
Executive and the Company (or any Subsidiary or affiliate of the Company) with
respect to the employment of Executive by the Company (including, but not
limited to the Employment Agreement between Executive and the Company, dated as
of September 10, 2007, as amended), and other than outstanding equity, long-term
incentive awards, or deferred compensation arrangements (unless otherwise
provided herein) is superseded by this Agreement. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
e. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver of
this Agreement to be effective must be in writing specifically referencing the
provision being waived and signed by the party against whom the waiver is being
enforced.

 

14



--------------------------------------------------------------------------------



 



f. Severability; Survival. In the event that any one or more of the provisions
of this Agreement or Annex A shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement or Annex A shall not be affected thereby.
Subject to any limits on applicability contained therein, Sections 8-15 hereof
and Annex A shall survive and continue in full force in accordance with their
terms notwithstanding any termination of the Employment Term.
g. Assignment. This Agreement, and all of Executive’s rights and obligations
hereunder, shall not be assignable or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution, without the consent of the Company.
This Agreement, and all of the Company’s rights and obligations hereunder, shall
not be assignable or transferred by the Company without the consent of Executive
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.
h. Compliance with IRC Section 409A.
(i) The parties intend that any amounts payable under this Agreement, and the
Company’s and Executive’s exercise of authority or discretion hereunder comply
with the provisions of Section 409A so as not to subject Executive to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Section 409A. In furtherance thereof, to the extent that any provision
hereof would result in Executive being subject to payment of the additional tax,
interest and tax penalty under Section 409A, the parties agree to amend this
Agreement in order to bring this Agreement into compliance with Section 409A;
without materially changing the economic value of the arrangements under this
Agreement to either party; and thereafter the parties interpret its provisions
in a manner that complies with Section 409A. Notwithstanding the foregoing, no
particular tax result for Executive with respect to any income recognized by
Executive in connection with this Agreement is guaranteed.
(ii) Notwithstanding any provisions of this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company) at the time of his or
her separation from service and if any portion of the payments or benefits to be
received by Executive upon separation from service would be considered deferred
compensation under Section 409A, amounts that would otherwise be payable
pursuant to this Agreement (the “Delayed Payments”) and benefits that would
otherwise be provided pursuant to this Agreement (the “Delayed Benefits”), in
each case, during the six-month period immediately following Executive’s
separation from service will instead be paid or made available on the earlier of
(i) the first day of the seventh month following the date of Executive’s
“separation from service” (within the meaning of Section 409A) and
(ii) Executive’s death (the applicable date, the “Permissible Payment Date”).
The Company will also reimburse Executive for the after-tax cost incurred by
Executive in independently obtaining any Delayed Benefits (the “Additional
Delayed Payments”).

 

15



--------------------------------------------------------------------------------



 



(iii) Each payment under this Agreement is intended to be a “separate payment”
and not of a series of payments for purposes of Section 409A.
(iv) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination also constitutes a “separation from service”
(within the meaning of Section 409A) and the regulations thereunder, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the termination date.
(v) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit is required to be included in Executive’s gross income for
federal income tax purposes, such expenses (including expenses associated with
in-kind benefits) shall be reimbursed by the Company no later than December 31st
of the year following the year in which Executive incurs the related expenses
and in no event shall the reimbursements or in-kind benefits to be provided by
the Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall Executive’s right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit (the “Reimbursement Rules”).
i. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Company will require any successor (whether direct or indirect, by purchase
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no succession had taken place.
j. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747
Attention: Chief Legal Officer (or, in the event there is no Chief Legal
Officer, the Corporate Secretary)

 

16



--------------------------------------------------------------------------------



 



If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
k. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
l. Cooperation. Executive shall, at the Company’s expense, provide Executive’s
reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) which relates to events occurring during
Executive’s employment hereunder.
m. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
n. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
o. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
(i) “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.
(ii) “Board” shall mean the Board of Directors of the Company.
(iii) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following subparagraphs shall have occurred:
(A) the acquisition by any Non-Verint Person, entity or affiliated group (other
than Comverse), in one or a series of transactions, of more than 50% of the
voting power of the Company, or the acquisition of all the common stock of the
Company (other than equity held by employees which is assumed in such
transaction) following which the common stock of the Company is no longer
publicly traded;
(B) the requirement that any Non-Verint Person, entity or affiliated group
(other than Comverse) consolidate with its financial results the financial
results of the Company;

 

17



--------------------------------------------------------------------------------



 



(C) a merger or consolidation in which the holders of the Company’s equity
securities would not be holders of 50% or more of the voting power of the merged
or consolidated entity;
(D) a sale of all or substantially all of the Company’s assets; or
(E) during any period of two consecutive years, Incumbent Directors cease to
constitute at least a majority of the board. “Incumbent Directors” shall mean:
(1) the directors who were serving at the beginning of such two-year period,
(2) any directors whose election or nomination was approved by the directors
referred to in clause (1) or by a director approved under this clause (2), and
(3) at any time that Comverse owns a majority of the voting power of the
Company, any director nominated by Comverse.
(iv) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(v) “Committee” shall mean the Compensation Committee of the Board.
(vi) “Comverse” shall mean Comverse Technology, Inc.
(vii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(viii) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(ix) “Non-Verint Person” means “Person” as defined in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, but
excluding (A) the Company or any of its Subsidiaries, (B) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the shareowners of the Company in substantially the same
proportions as their ownership of stock of the Company.
(x) “Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulation, or any other guidance, promulgated with respect to
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.
(xi) “Subsidiary” of any Person means another Person (other than a natural
Person), an aggregate amount of the voting securities, other voting ownership or
voting partnership interests, of which is sufficient to elect at least a
majority of the Board or other governing body (or, if there are no such voting
interests, 50% or more of the equity interests of which) is owned directly or
indirectly by such first Person.

 

18



--------------------------------------------------------------------------------



 



14. Assignment of Intellectual Property.
a. Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (i) relates to the business of the Company or its Subsidiaries, or
(ii) relates to the Company’s or its Subsidiaries’ actual or demonstrably
anticipated research or development, or (iii) results from any work performed by
the Executive for the Company or its Subsidiaries, the Executive will assign to
the Company (or its designee) the entire right, title and interest in and to any
such idea, discovery, invention, improvement, software, writing or other
material or design.
b. Executive has no obligation to assign any idea, discovery, invention,
improvement, software, writing or other material or design that the Executive
conceives and/or develops entirely on the Executive’s own time without using the
Company’s or its affiliates’ equipment, supplies, facilities, or trade secret
information unless the idea, discovery, invention, improvement, software,
writing or other material or design either: (i) relates to the business of the
Company or its Subsidiaries, or (ii) relates to the Company’s or its
Subsidiaries’ actual or demonstrably anticipated research or development, or
(iii) results from any work performed by the Executive for the Company or its
Subsidiaries.
c. Executive agrees that any idea, discovery, invention, improvement, software,
writing or other material or design that relates to the business of the Company
or its Subsidiaries or relates to the Company’s or its Subsidiaries’ actual or
demonstrably anticipated research or development which is conceived or suggested
by the Executive, either solely or jointly with others, within one year
following termination of the Executive’s employment under this Agreement (or any
successor agreements) shall be presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Company’s
equipment, supplies, facilities, and/or trade secrets unless Executive can
conclusively prove otherwise.
d. In order to determine the rights of the Executive and the Company in any
idea, discovery, invention, improvement, software, writing or other material,
and to ensure the protection of the same, the Executive agrees that during the
Executive’s employment, and for one year after termination of the Executive’s
employment under this Agreement (or any successor agreements) the Executive will
disclose immediately and fully to the Company any idea, discovery, invention,
improvement, software, writing or other material or design conceived, made or
developed by the Executive solely or jointly with others. The Company agrees to
keep any such disclosures confidential. The Executive also agrees to record
descriptions of all work in the manner directed by the Company and agrees that
all such records and copies, samples and experimental materials will be the
exclusive property of the Company.
e. Executive agrees that at the request of and without charge to the Company,
but at the Company’s expense, the Executive will execute a written assignment of
the idea, discovery, invention, improvement, software, writing or other material
or design to the Company (or its designee) and will assign to the Company (or
its designee) any application for letters patent or for trademark registration
made thereon, and to any common-law or statutory copyright therein; and that the
Executive will do whatever may be necessary or desirable to enable the Company
(or its designee) to secure any patent, trademark, copyright, or other property
right therein in the United States and in any foreign country, and any division,
renewal, continuation, or continuation in part thereof, or for any reissue of
any patent issued thereon.

 

19



--------------------------------------------------------------------------------



 



f. In the event the Company is unable, after reasonable effort, and in any event
after ten business days of exerting such reasonable efforts, to secure the
Executive’s signature on a written assignment to the Company of any application
for letters patent or to any common-law or statutory copyright or other property
right therein, whether because of the Executive’s physical or mental incapacity
or for any other reason whatsoever, the Executive irrevocably designates and
appoints the Chief Legal Officer and/or General Counsel of the Company as the
Executive’s attorney-in-fact to act on the Executive’s behalf to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, copyright or trademark.
g. Executive acknowledges that to the extent permitted by law, all work papers,
reports, documentation, drawings, photographs, negatives, tapes and masters
therefor, prototypes and other materials (hereinafter, “items”), including
without limitation, any and all such items generated and maintained on any form
of electronic media, generated by Executive during his or her employment with
the Company shall be considered a “work made for hire” and that ownership of any
and all copyrights in any and all such items shall belong to the Company. The
item will recognize the Company as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) Verint Systems Inc., All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.
15. Signatories. For purposes of Sections 9 (Termination) and 13 (Miscellaneous)
hereof and Annex A hereto, Verint Americas Inc. agrees that if the Company is
unable to perform all or part of its obligations under this Agreement (including
Annex A) then Verint Americas Inc. will perform such obligations of the Company
in the same manner and to the same extent the Company would be required to
perform.
[Signature Page to follow]

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.

                      VERINT SYSTEMS INC.   EXECUTIVE    
 
                   
By:
  /s/ Jane O’Donnell   Signature:   /s/ Elan Moriah                       Name:
  Jane O’Donnell   Name (print): Elan Moriah     Title:  
SVP, HR
  Date:   October 29, 2009    
Date:
 
October 29, 2009
   
 
                   
 
                    VERINT AMERICAS INC.            
 
                   
By:
  /s/ Douglas Robinson                               Name:   Douglas Robinson  
          Title:  
Treasurer
              Date:  
October 29, 2009
                               

 

21



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
This RELEASE (“Release”) dated this                      day between Verint
Systems Inc. (the “Company”), and                      (“Executive”).
WHEREAS, the Company and Executive previously entered into an amended and
restated employment agreement dated                     , 20_____  (the
“Employment Agreement”)
WHEREAS, Executive’s employment with the Company (has been) (will be) terminated
effective                     ; and
WHEREAS, pursuant to Section 9 and/or Annex A of the Employment Agreement,
Executive is entitled to certain compensation and benefits upon such
termination, contingent upon the execution of this Release;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and Executive agree as
follows:
1. Executive, on Executive’s own behalf and on behalf of Executive’s heirs,
estate and beneficiaries, does hereby release the Company, and any of its
affiliates, and each past or present officer, director, agent, or employee of
any such entities (but with respect to any individual or agent, only in
connection with such individual’s or agent’s official capacity with the Company
or any affiliate and not in his or its personal capacity), from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of Executive’s employment with the Company or an affiliate
thereof, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, but not limited to, those which were, could
have been or could be the subject of an administrative or judicial proceeding
filed by Executive or on Executive’s behalf under federal, state, local or other
law, whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, benefits, any
form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, sexual preference, disability or age
discrimination), wrongful termination, emotional distress, pain and suffering,
breach of contract, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment. If any court rules that such waiver of rights to
file, or have filed on Executive’s behalf, any administrative or judicial
charges or complaints is ineffective, Executive agrees not to seek or accept any
money damages or any other relief upon the filing of any such administrative or
judicial charges or complaints relating to any claim released by Executive
herein. Executive relinquishes any right to future employment with the Company
or its affiliates and the Company and its affiliates shall have the right to
refuse to re-employ Executive without liability. Executive acknowledges and
agrees that even though claims and facts in addition to those now known or
believed by Executive to exist may subsequently be discovered, it is Executive’s
intention to fully settle and release all claims Executive may have against the
Company and the persons and entities described above, whether known, unknown or
suspected.

 

Exhibit A - 1



--------------------------------------------------------------------------------



 



2. The Company and Executive acknowledge and agree that the release contained in
Paragraph 1 hereof does not, and shall not be construed to, release or limit the
scope of any existing obligation of the Company or any other person or entity
(i) to indemnify, advance expenses to, and hold Executive harmless pursuant to
applicable law or to the fullest extent permitted under the bylaws and/or
certificate of incorporation of Company, the Employment Agreement and, if
greater, the policies and procedures of Company that are presently in effect, or
otherwise, (ii) to cover Executive under any applicable directors’ and officers’
liability insurance policies or pursuant to Section 13(c) of the Employment
Agreement, (iii) to Executive with respect to the compensation, benefits and
entitlements due following termination pursuant to Section 9 or Annex A of the
Employment Agreement, (iv) with respect to any rights of Executive under,
arising or preserved by the Employment Agreement (including Annex A) which
survive termination of Executive’s employment, (v) to Executive and Executive’s
eligible, participating dependents or beneficiaries under any existing group
welfare or retirement plan of the Company in which Executive and/or such
dependents are participants, or (vi) with respect to any other vested benefits
or entitlements under the benefit plans, programs, policies, arrangements or
agreements of the Company or any of its affiliates (including without
limitation, Comverse), including without limitation any equity and/or long-term
incentive compensation plans, programs, policies, arrangements or agreements, in
accordance with the terms of such plans, programs, policies, arrangements or
related award agreements.
3. Executive acknowledges that Executive has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of
Executive’s choice. In the event Executive elects to sign this Release prior to
this 21-day period, Executive agrees that it is a knowing and voluntary waiver
of Executive’s right to wait the full 21 days. Executive further understands
that Executive has seven days after the signing hereof to revoke this Release by
so notifying the Company in writing, such notice to be received by the Corporate
Secretary within the seven-day period. Executive further acknowledges that
Executive has carefully read this Release, knows and understands its contents
and its binding legal effect. Executive acknowledges that by signing this
Release, Executive does so of Executive’s own free will and act and that it is
Executive’s intention that Executive be legally bound by its terms.
IN WITNESS WHEREOF, Executive has executed this Release on the date first above
written.

                  By:           Name:           Title:        

 

Exhibit A - 2



--------------------------------------------------------------------------------



 



Exhibit B
(Named Competitors)
“Named Competitors” shall mean the following companies, including any
Subsidiaries, divisions, or controlled affiliates thereof:
1. NICE
2. Autonomy
3. Envision
4. Aspect
5. Genesys
6. GMT
7. Milestone
8. Genetec
9. March Networks
10. Indigo Vision
11. OnSSI
12. Bosch
13. DVTel
14. ETI
15. JSI
16. SS8
17. Narus
18. Pen-Link

 

Exhibit B - 1



--------------------------------------------------------------------------------



 



Annex A
CHANGE IN CONTROL PROVISIONS
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (i.e., excluding a termination by the Company for
Cause, by the Executive without Good Reason, or as a result of death or
Disability):
(a) upon, or within 12 months following, a Change in Control;
(b) at a time when the Company or Comverse is party to an agreement, the
consummation of which would result in the occurrence of a Change in Control
(whether or not a Change in Control actually occurs);
(c) within the six-month period preceding the entrance by the Company or
Comverse into an agreement, the consummation of which would result in the
occurrence of a Change in Control (whether or not a Change in Control actually
occurs), and such termination is made in contemplation of or in connection with
the potential Change in Control;
(d) within the nine-month period preceding the consummation of a Change in
Control, and such termination is made in contemplation of or in connection with
the potential Change in Control; or
(e) in connection with a Board resolution or consent authorizing the payment of
the amounts and benefits described in this Annex A;
(each, a “Change in Control Termination”), the Company shall pay Executive the
amounts, and provide Executive the benefits, described in the balance of this
Annex A (collectively, the “Change in Control Payments”) in addition to any
other severance payments or benefits otherwise payable to Executive under
Section 9(b) of the Agreement (unless otherwise indicated in Annex A), plus the
Accrued Rights.
For the avoidance of doubt, the provisions of Sections 2 and 4 of this Annex A
shall apply and be operative regardless of whether or not Executive’s employment
is terminated and the entirety of this Annex A shall form a part of the
Agreement whether or not referred to by the body of the Agreement.
For purposes of this Annex A (other than as provided in Section 2(i) of this
Annex A), no payment that would otherwise be made and no benefit that would
otherwise be provided, in each case, that would constitute deferred compensation
within the meaning of Section 409A, upon a termination of employment shall be
made or provided unless and until such termination of employment is also a
“separation from service,” as determined in accordance with Section 409A.

 

Annex A - 1



--------------------------------------------------------------------------------



 



1. Change in Control Severance Payments
(a) A lump sum cash payment equal to 50% of the Base Salary (as in effect on the
date of termination of Executive’s employment, or if higher, as of the date
immediately prior to the first event or circumstance constituting Good Reason in
connection with such departure), payable to Executive on the 60th calendar day
following (i) termination of Executive’s employment in the case of clauses
(a) and (b) of the definition of “Change in Control Termination”, (ii) the
execution of the agreement referenced in clause (c) of the definition of “Change
in Control Termination” in the case of such clause (c), (iii) the occurrence of
the Change in Control in the case of clause (d) of the definition of “Change in
Control Termination” and (iv) the Board resolution in the case of clause (e) of
the definition of “Change in Control Termination”.
(b) In lieu of the Pro Rata Bonus due under Section 9(b)(iii)(B)(2) of the
Agreement, a lump sum cash payment of a bonus equal to a pro rata portion of the
Target bonus (as in effect on the date of termination of Executive’s employment,
or if higher, as of the date immediately prior to the first event or
circumstance constituting Good Reason in connection with such departure), if
any, that Executive would have been entitled to receive pursuant to Section 4
hereof in such year (if such year had been completed) based upon the percentage
of the fiscal year that shall have elapsed through the date of Executive’s
termination of employment and, to the extent relevant to the calculation of
Executive’s bonus, Executive’s actual performance and assuming that the
Company’s actual performance through the date of Executive’s termination were
annualized through the end of such year, payable to Executive on the 60th
calendar day following (w) termination of Executive’s employment in the case of
clauses (a) and (b) of the definition of “Change in Control Termination”,
(x) the execution of the agreement referenced in clause (c) of the definition of
“Change in Control Termination” in the case of such clause (c), (y) the
occurrence of the Change in Control in the case of clause (d) of the definition
of “Change in Control Termination” and (z) the Board resolution in the case of
clause (e) of the definition of “Change in Control Termination”.
(c) In lieu of the lump sum cash payment equal to the average Annual Bonus due
under Section 9(b)(iii)(B)(3) of the Agreement, a lump sum cash payment equal to
150% of the Target bonus, or if higher, the Target bonus for the year
immediately prior to the year in which a Change in Control occurs, payable to
Executive on the 60th calendar day following (i) termination of Executive’s
employment in the case of clauses (a) and (b) of the definition of “Change in
Control Termination”, (ii) the execution of the agreement referenced in clause
(c) of the definition of “Change in Control Termination” in the case of such
clause (c), (iii) the occurrence of the Change in Control in the case of clause
(d) of the definition of “Change in Control Termination” and (iv) the Board
resolution in the case of clause (e) of the definition of “Change in Control
Termination”. The amount of any payment pursuant to this Section 1(c) will be
reduced by the amount, if any, previously paid pursuant to
Section 9(b)(iii)(B)(3) of the Agreement.

 

Annex A - 2



--------------------------------------------------------------------------------



 



(d) As of Executive’s termination date, all outstanding equity awards shall vest
and become non-forfeitable, with any outstanding stock options immediately
vesting and becoming exercisable, the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by
Executive shall lapse, and any other vesting requirements or conditions with
respect to the foregoing or other equity-based awards (including any “phantom”
awards) held by Executive shall lapse and be disregarded, and such awards shall
be settled in accordance with the terms of the plan and/or the applicable award
agreement; provided that (i) in event Executive holds one or more “tandem”
awards, only one side of each such tandem award shall vest (pursuant to the
terms and conditions of such awards) and (ii) notwithstanding the terms of the
plan or the applicable award agreements, if the Company determines that the
settlement of some or all of such awards in stock is not feasible at such time
(for legal, regulatory, or other reasons), such awards will instead be settled
in cash or cash-cancelled based on the fair market value of the Company’s stock
at such time (as determined in good faith by the Board); all amounts or shares
payable or deliverable under this paragraph to be paid or delivered to Executive
on the 60th calendar day following (i) termination of Executive’s employment in
the case of clauses (a) and (b) of the definition of “Change in Control
Termination”, (ii) the execution of the agreement referenced in clause (c) of
the definition of “Change in Control Termination” in the case of such clause
(c), (iii) the occurrence of the Change in Control in the case of clause (d) of
the definition of “Change in Control Termination” and (iv) the Board resolution
in the case of clause (e) of the definition of “Change in Control Termination”.
2. Gross Up
(a) Anything in the Agreement or Annex A to the contrary notwithstanding, in the
event that this Agreement becomes operative and it is determined (as hereafter
provided) that any payment (other than the Gross-Up payments provided for in
this Annex A) or distribution by the Company or any of its affiliates to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement, Annex A, or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, performance share,
performance unit, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (all such payments and benefits, including the Change in Control
Payments, being hereinafter referred to as the “Total Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then Executive will be entitled
to receive an additional payment or payments (collectively, a “Gross-Up
Payment”). The Gross-Up Payment will be in an amount such that, after payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments.

 

Annex A - 3



--------------------------------------------------------------------------------



 



(b) Subject to the provisions of Section 2(f) of this Annex A, all
determinations required to be made under this Annex A, including whether an
Excise Tax is payable by Executive, Executive’s applicable tax rates and
deductions, and the amount of such Excise Tax and whether a Gross-Up Payment is
required to be paid by the Company to Executive and the amount of such Gross-Up
Payment, if any, will be made by a nationally recognized accounting firm (the
“National Firm”) selected by Executive and reasonably acceptable to the Company.
Executive will direct the National Firm to submit its determination and detailed
supporting calculations to both the Company and Executive within 30 calendar
days after the termination of Executive’s employment, if applicable, and any
such other time or times as may be requested by the Company or Executive. If the
National Firm determines that any Excise Tax is payable by Executive, the
Company will pay the required Gross-Up Payment to Executive as provided in
Section 2(h) of this Annex A. If the National Firm determines that no Excise Tax
is payable by Executive with respect to any material benefit or amount (or
portion thereof), it will, at the same time as it makes such determination,
furnish the Company and Executive with an opinion that Executive has substantial
authority not to report any Excise Tax on Executive’s federal, state or local
income or other tax return with respect to such benefit or amount. As a result
of the uncertainty in the application of Section 4999 of the Code and the
possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the National Firm hereunder, it is possible
that Gross-Up Payments that will not have been made by the Company should have
been made (an “Underpayment”), consistent with the calculations required to be
made hereunder. In the event that the Company exhausts or fails to pursue its
remedies pursuant to Section 2(f) of this Annex A and Executive thereafter is
required to make a payment of any Excise Tax, Executive will direct the National
Firm to determine the amount of the Underpayment that has occurred and to submit
its determination and detailed supporting calculations to both the Company and
Executive as promptly as possible. Any such Underpayment will be promptly paid
by the Company to, or for the benefit of, Executive after receipt of such
determination and calculations as provided in Section 2(h) of this Annex A.
(c) The Company and Executive will each provide the National Firm access to and
copies of any books, records and documents in the possession of the Company or
Executive, as the case may be, reasonably requested by the National Firm, and
otherwise cooperate with the National Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Annex
A. Any determination by the National Firm as to the amount of the Gross-Up
Payment will be binding upon the Company and Executive.
(d) The federal, state and local income or other tax returns filed by Executive
will be prepared and filed on a consistent basis with the determination of the
National Firm with respect to the Excise Tax payable by Executive. Executive
will report and make proper payment of the amount of any Excise Tax, and at the
request of the Company, provide to the Company true and correct copies (with any
amendments) of Executive’s federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment. If prior to the filing of
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the National Firm determines that the amount of the
Gross-Up Payment should be reduced, Executive will within ten business days pay
to the Company the amount of such reduction.

 

Annex A - 4



--------------------------------------------------------------------------------



 



(e) The fees and expenses of the National Firm for its services in connection
with the determinations and calculations contemplated by this Annex A will be
borne by the Company. If such fees and expenses are initially paid by Executive,
the Company will reimburse Executive the full amount of such fees and expenses
after receipt from Executive of a statement therefor and reasonable evidence of
Executive’s payment thereof as provided in Section 2(h) of this Annex A.
(f) Executive will notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of a Gross-Up Payment. Such notification will be
given as promptly as practicable but no later than 10 business days after
Executive actually receives notice of such claim and Executive will further
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid (in each case, to the extent known by Executive).
Executive will not pay such claim prior to the expiration of the 30-calendar-day
period following the date on which Executive gives such notice to the Company
or, if earlier, the date that any payment of amount with respect to such claim
is due. If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive will:

  (A)   provide the Company with any written records or documents in Executive’s
possession relating to such claim reasonably requested by the Company;

  (B)   take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;

  (C)   reasonably cooperate with the Company in good faith in order effectively
to contest such claim; and

  (D)   permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income or other tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 2(f), the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Section 2(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that Executive may participate therein at Executive’s own
cost and expense) and may, at its option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company determines; provided, however, that if the
Company directs Executive to pay the tax claimed and sue for a refund, the
Company will advance the amount of such payment to Executive on an interest-free
basis and will indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income or other tax, including interest or penalties with
respect thereto, imposed with respect to such advance; and provided further,
however, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which the contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of any such contested claim will be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

Annex A - 5



--------------------------------------------------------------------------------



 



(g) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 2(f) of this Annex A, Executive receives any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of Section 2(f) of this Annex A) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after any taxes applicable thereto). If, after the receipt by Executive of an
amount advanced by the Company pursuant to Section 2(f) of this Annex A, a
determination is made that Executive is not entitled to any refund with respect
to such claim and the Company does not notify Executive in writing of its intent
to contest such denial or refund prior to the expiration of 30 calendar days
after such determination, then such advance will be forgiven and will not be
required to be repaid and the amount of any such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to Executive pursuant to this Annex A.
(h) Notwithstanding any other provision of this Annex A to the contrary, but
subject to Section 13(h) of the Agreement, all taxes and expenses described in
this Annex A will be paid or reimbursed within five business days after
Executive submits evidence of incurrence of such taxes and/or expenses; provided
that in all events such reimbursement will be made on or before the last day of
the year following (a) the year in which the applicable taxes are remitted or
expenses are incurred or (b) in the case of reimbursement of expenses incurred
due to a tax audit or litigation in which there is no remittance of taxes, the
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation, in accordance with Treasury
Regulation §1.409A-3(i)(1)(v). Executive will be required to submit all requests
for reimbursements no later than 30 days prior to the last day for reimbursement
described in the prior sentence. Each provision of reimbursements pursuant to
this Annex A will be considered a separate payment and not one of a series of
payments for purposes of Section 409A. Any expense reimbursed by the Company in
one taxable year in no event will affect the amount of expenses required to be
reimbursed by the Company in any other taxable year.
(i) The Company’s obligation to make the Gross-Up Payment under Section 2(a) of
this Annex A will not be conditioned upon Executive’s termination of employment.

 

Annex A - 6



--------------------------------------------------------------------------------



 



3. If Executive’s employment terminates and such termination is a Change in
Control Termination, then notwithstanding the provisions of Sections 1 and 2 of
this Annex A, the Company shall deposit any and all cash amounts payable or
shares (or cash proceeds thereof) deliverable to Executive under
Section 9(b)(iii) of the Agreement (including any amount due under
Section 9(b)(iii) of the Agreement if a Delayed Payment would result in the
payment being made after the Change in Control), and Sections 1(a), 1(b), 1(c),
1(d) or 2(a) of this Annex A (including any estimated Delayed Payments (as
defined in Section 13(h) of the Agreement) and estimated Additional Delayed
Payments (as defined in Section 13(h) of the Agreement)) into an irrevocable
grantor trust (established pursuant to a trust agreement approved by the Board
in good faith) (the “Grantor Trust”)) not later than the 10th business day
following Executive’s termination date. From and after such time until the
payment of all amounts from the Grantor Trust, the Company shall deposit
additional amounts into the Grantor Trust on a monthly basis equal to the
interest accrued on the cash amounts contained therein (including the interest
paid previously) at the United States five-year Treasury Rate, and the amounts
and property held in the Grantor Trust shall be paid/delivered to Executive (in
accordance with the terms of the Grantor Trust) on the payment/delivery dates
specified in Section 9(b)(iii) of the Agreement and Sections 1 and 2 of this
Annex A, or if required by Section 13(h) of the Agreement, on the Permissible
Payment Date (as defined in Section 13(h) of the Agreement).
4. The Company shall pay to Executive all reasonable legal fees and expenses
incurred by Executive in disputing any issue under Section 9(e) of the Agreement
or this Annex A relating to the termination of Executive’s employment or in
seeking in good faith to interpret, obtain or enforce any benefit or right
provided by Section 9(e) of the Agreement or this Annex A, in each case,
regardless of the outcome. Such payments shall be made within five days (but in
any event no later than December 31st of the year following the year in which
Executive incurs the expenses) after delivery of Executive’s written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require; provided that (a) the amount of such legal fees
and expenses that the Company is obligated to pay in any given calendar year
shall not affect the legal fees and expenses that the Company is obligated to
pay in any other calendar year, (b) Executive’s right to have the Company pay
such legal fees and expenses may not be liquidated or exchanged for any other
benefit, and (c) Executive shall not be entitled to reimbursement unless
Executive has submitted an invoice for such fees and expenses at least ten days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred.

 

Annex A - 7



--------------------------------------------------------------------------------



 



Schedule I
to Amended and Restated Employment Agreement
Name of Executive: Elan Moriah

  1.   Position: President, Verint Witness Actionable Solutions and Verint Video
Intelligence Solutions

  2.   Annual Base Salary: $354,000

  3.   Annual Bonus Target: $212,400

  4.   Perquisites (if any): A Company leased automobile comparable to current
vehicle

  5.   Months of severance: 12

  6.   Multiplier for bonus in the event of severance: 100%.

  7.   Months of COBRA reimbursement on termination without Cause, resignation
for Good Reason, Disability or death: 12

 

Schedule I - 1